United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1127
Issued: August 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2013 appellant, through his attorney, filed a timely appeal from a March 18,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration. Because more than 180 days has elapsed between the last merit
decision dated July 11, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the March 18, 2013
nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 26, 2011 appellant, then a 40-year-old carpenter, filed an occupational
disease claim alleging that on November 18, 2005 he first realized that left medial epicondylitis,
left, cubital carpal tunnel syndrome with pain and left hand and elbow numbness were due to his
job duties of swinging a hammer. On the back of the form, the employing establishment stated
that appellant first informed his supervisor of his condition on October 26, 2011.
In support of his claim, appellant submitted medical evidence reports during the period
November 18, 2005 through October 19, 2011 from Dr. Lawrence I. Silverberg, a treating
Board-certified family medicine practitioner, diagnosing left medial epicondylitis with mild
cubital tunnel syndrome and noting an injury date of approximately April 2005 in a May 24,
2006 report. In a November 18, 2005 report, Dr. Silverberg reported a history of injury which
involved appellant lifting a heavy box at work the previous Friday when he felt a tear.
Appellant also submitted an October 19, 2011 attending physician’s report from
Dr. Kristin Nesbitt, an attending Board-certified orthopedic surgeon, diagnosing medial
epicondylitis of the elbow and ulnar nerve lesion. Dr. Nesbitt checked “yes” to the question of
whether this condition had been caused or aggravated by employment duties with no
explanation. Under history of injury, she related that appellant works as a carpenter, which
involves repeated use of arms and hands.
By letter dated November 25, 2011, OWCP informed appellant as to the five elements for
establishing a claim under FECA and informed him that the evidence was insufficient to
establish that he had timely provided notification of his injury. Appellant was advised as to the
medical and factual evidence required to support his claim. No evidence was received.
By decision dated December 27, 2011, OWCP denied appellant’s claim on the grounds
that the evidence was insufficient to establish that his claim had been timely filed.
Subsequent to the denial of his claim, OWCP received medical evidence as set forth
below.
On December 9, 2011 Dr. Nesbitt reported that appellant was first seen on November 18,
2005 for elbow pain. Appellant related that he had medial elbow pain since lifting a heavy box
at work when he felt a tear. Diagnoses included left medial epicondylitis with left cubital tunnel
syndrome. In concluding, Dr. Nesbitt attributed appellant’s condition to his 2005 injury with
continuing aggravation by the repetitive and lifting work duties.
On January 3, 2012 appellant requested reconsideration.
In a letter dated January 24, 2012, counsel requested a telephonic hearing before an
OWCP hearing representative. A hearing was held on April 20, 2012 at which appellant testified
and was represented by counsel. During his testimony, appellant attributed his condition to an
injury sustained in November 2005. He stated that he went to the health unit on November 10,
2005 and reported the injury to George Otis, his supervisor. Appellant stated that he used the
date of November 18, 2005 on the claim form because that was the date he was first diagnosed

2

with an elbow condition. Lastly, he testified that he lost no time from work due to his elbow
condition.
Following the hearing, OWCP received a copy of a November 10, 2005 injury form and
November 15, 2005 progress notes stating that appellant felt a pain in his left elbow after lifting
some heavy lifting. The form report noted the name of an acting supervisor, Mr. Otis and a
checkmark indicating an aggravation of a previously claimed injury.
By decision dated July 11, 2012, OWCP’s hearing representative affirmed the denial of
his claim on the grounds that it was not timely filed. She found that the claim was a traumatic
injury claim rather than an occupational disease claim based on appellant’s testimony. In
concluding, the hearing representative found appellant failed to comply with the timeliness
requirements of 5 U.S.C. § 8122(a) as the record contained no factual documentation regarding
the November 10, 2005 incident or whether appellant’s supervisor or employing establishment
had actual knowledge of the incident or injury on November 10, 2005.
On December 19, 2012 counsel requested reconsideration and submitted a November 16,
2012 report from Dr. Nesbitt in support of his request. Dr. Nesbitt related that appellant had
been treated on November 18, 2005 for an injury he had sustained at work while lifting a heavy
box. Diagnoses included medial epicondylitis. Dr. Nesbitt provided physical findings and
opined that appellant’s work duties aggravated his symptoms. In concluding, she opined that
appellant sustained an employment injury on November 18, 2005. She opined that appellant’s
left medial epicondylitis and cubital tunnel syndrome are aggravated by the repetitive nature of
his work duties.
By decision dated March 18, 2013, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
2

Id. at §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.
3

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
4

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

5

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

3

ANALYSIS
Appellant’s December 19, 2012 request for reconsideration did not allege or demonstrate
that OWCP erroneously applied or interpreted a specific point of law. Additionally, he did not
advance a relevant legal argument not previously considered by OWCP. The Board finds that
appellant is not entitled to a review of the merits of his claim based on the first and second
requirements under section 10.606(b)(3).
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by OWCP. Dr. Nesbitt opined in a November 16, 2012 report that appellant
sustained a work injury on November 18, 2005 and that his left medial epicondylitis and left
cubital tunnel conditions had been aggravated by his employment duties. This report does not
pertain to the issue of whether he timely filed a claim for a traumatic injury under 5 U.S.C.
§ 8122 of FECA. The Board has held that the submission of evidence which does not address
the particular issue involved in the case does not constitute a basis for reopening the claim.6
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his December 19, 2012 request for reconsideration.7
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

6

L.T., Docket No. 09-1798 (issued August 5, 2010); R.M., 59 ECAB 690 (2008); D’Wayne Avila, 57 ECAB
642 (2006).
7

M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006); Candace A. Karkoff, 56 ECAB 622 (2005)
(when an application for reconsideration does not meet at least one of the three requirements enumerated under
section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the case for a review
on the merits).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2013 is affirmed.
Issued: August 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

